UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Vv. CASE NO. 8:89-CR-4-T-17TGW
JEFFREY EUGENE LEE.

ORDER

This cause is before the Court on:

Dkt. 1133 Motion for Reduction of Sentence Pursuant to
Section 404(b) of the First Step Act of 2018

Dkt. 1142 First Step Memorandum

Dkt. 1147 Amended First Step Memorandum

Dkt. 1148 Response

Dkt. 1149 Reply

Dkt. 1154 Notice of New Authority

Defendant Jeffrey Eugene Lee moves for a sentence reduction pursuant to

Section 404(b) of the First Step Act of 2018. Defendant Lee argues that Defendant’s
current sentence of mandatory life imprisonment exceeds the mandatory minimum
penalty authorized by the Fair Sentencing Act, made retroactive by the First Step Act.
Defendant requests a reduction in sentence based on Defendant's post-conviction

rehabilitation.

The Government asserts that Defendant Lee is not eligible for a reduction of
sentence as to Count 1 because the statutory penalty is not affected by the First Step
Act, given that the crack cocaine attributable to Defendant Lee, 3845 grams, exceeds
the 280-gram threshold required to trigger penalties under 21 U.S.C. Sec. 841(b)(1)(A).

The Government agrees that Defendant Lee is eligible for a sentence reduction
as to Count 15, but opposes Defendant's Lee’s Motion, in light of the extensive nature

of Defendant Lee's crack cocaine conspiracy and prison disciplinary record.
I. Background

In Count 1 of the Superseding Indictment, Defendant Jeffrey Eugene Lee,
with eight other co-conspirators, was charged with conspiracy to possess with intent to
distribute, and to distribute quantities of a mixture and substance containing cocaine base, in
violation of 21 U.S.C. Sec. 846. (Dkt. 100),

In Count.15 of the Superseding Indictment, Defendant Jeffrey Eugene Lee was
charged with distribution of 50 grams or more of a mixture and substance containing
cocaine base, in violation of 21 U.S.C. Sec. 841(a)(1). (Dkt. 100).

The Government filed An Information and Notice of Prior Convictions prior to
trial. (Dkt. 879-30). The Notice states that if Defendant is convicted on Count 1, and it is
determined that Defendant has at least two prior convictions pursuant to 21 U.S.C. Sec.
851, Defendant must be sentenced to life imprisonment without parole. The Notice alleges
two prior convictions, felony possession of marijuana in Pinellas Count, Florida, Case No.
85031675CFA, and possession of cocaine in Pinellas County Circuit Court, Case No.
CRC88-00977CFANO-I, |

Defendant Jeffrey Eugene Lee proceeded to trial, and was found guilty on
Counts 1 and 15. (Dkt. 475). Defendant Lee was sentenced on July 23, 1992 to life
imprisonment on Counts 1 and 15, to be followed by a 10-year term of supervised release,
and a special assessment fee of $100.00. (Dkts. 502, 504). Evidence and trial testimony
established 3,845 grams of crack cocaine were distributed by the Lee organization during
‘the conspiracy. (Dkt. 1148, pp. 2-3; Dkts. 483, 484). There was no special verdict on drug
quantity.-(Dkt. 879-22).

The U.S. Probation Office converted the conspiracy’s crack cocaine quantity
to cocaine, added that conversion to a quantity of seized cocaine, and determined the
total equivalent weight was 380.1 kilograms of cocaine, with a base offense level of 36.
(PSR, par. 23). The U.S. Probation Office applied a 2-level firearm enhancement, a
4-level organizer enhancement, and a 2-level obstruction enhancement. (PSR., pars.

24, 26,27). Defendant Lee’s total offense level exceeded level 43, so 43 became the
operative offense level. (PSR, par. 30.) Defendant Lee faced a guidelines range of

life imprisonment based on his total offense level of 43 and criminal history category of Ill.
(PSR, pars. 30, 37, 45). Defendant Lee also faced a statutorily enhanced sentence of
life imprisonment based on Defendant's prior convictions. (Dkt. 459, PSR, par. 43).

At sentencing, Defendant Lee objected to the amount of drugs used to establish
Defendant’s base offense level; the firearm enhancement, the obstruction of justice
enhancement, the adjustment for role in the offense, and the district court’s reliance of
Defendant's guilty plea to possession of cocaine as a prior conviction for the purpose of

enhancing Defendant Lee’s sentence to life imprisonment.

At sentencing, the Court found that the PSR accurately attributed the conspiracy’s
total drug weight to Defendant Lee. (Dkt. 508, pp. 19-22). The Court adopted the factual
statements of the PSR, overruled Defendant Lee’s objections, and determined that both
guidelines and statutory imprisonment ranges were life. (Dkt. 508, p. 36). Defendant
Lee was sentenced to two concurrent terms of life imprisonment. The sentencing
guidelines and statutory penalties both authorized life imprisonment, and the

Court found that term to be appropriate, stating:

“And as far as | am concerned, in this case, the amount of cocaine
that was involved or crack that was involved is such that he deserves
a life sentence, if he did it. And according to the Jury and from what
| heard, there was no doubt that he was involved.”

(Dkt. 508. p. 44).

Defendant Lee pursued a direct appeal. (Dkt. 503). The Eleventh
Circuit affirmed. (Dkt. 597).

Defendant Lee filed a Section 2255 Petition. (Dkt. 758). The Court
denied the Petition. (Dkt. 764). Defendant Lee appealed the denial. The
Eleventh Circuit dismissed the appeal. (Dkt. 788).

Defendant Lee filed a petition for writ of error coram nobis, which
the Court construed as a Section 2255 Petition. (Dkt. 839). The Court dismissed
Defendant's Petition. (Dkt. 840).
Defendant Lee again filed a petition for writ of error coram nobis,
which the Court construed as a Section 2255 Petition. (Dkt. 842). The Court
dismissed Defendant's Petition. (Dkt. 843).

Defendant Lee moved for relief from the judgment pursuant to Fed.
R. Civ. P. 60(6)(6). (Dkt. 846). The Court denied the Motion. (Dkt. 847).
The Court further denied Defendant’s Motion for a certificate of appealability
and denied leave to proceed IFP. (Dkt. 853). The Eleventh Circuit
denied Defendant's request for a certificate of appealability. (Dkt. 856).

Defendant Lee moved to vacate the judgment as void pursuant
to Rule 60(b)(4). (Dkt. 859). The Court denied the Motion. (Dkt. 860).
The Court further denied Defendant Lee’s Motions for specific findings
and to alter or amend the judgment. (Dkt. 863). The Court denied
Defendant’s Motion for Reconsideration. (Dkt. 865). The Court
denied Defendant Lee's Motion for a certificate of appealability (Dkt. 869)
and denied leave to proceed IFP. (Dkt. 871). The Eleventh Circuit
denied Defendant's request for a certificate of appealability... (Dkt. 872).

The Eleventh Circuit reinstated Defendant Lee’s appeal. (Dkt. 875).
The appeal was later dismissed for lack of prosecution. (Dkt. 877).

On March 13, 2009, the Court, sua sponte, directed a response
to the retroactive application of Amendment 706 to Defendant Lee. (Dkt. 960).
The Court concluded that Defendant Lee was not eligible for a sentence reduction.
(Dkt. 978). Defendant Lee appealed the denial. The Eleventh Circuit affirmed.
(Dkt. 998).

Defendant Lee moved for the return of property. (Dkt. 1032). The Court
denied Defendant’s Motion. (Dkt. 1038). Defendant Lee appealed the denial.
The Eleventh Circuit affirmed. (Dkt. 1076).
Defendant Lee moved to “close escrow,” for reconsideration, and to acknowledge
bond in a civil case. The Court denied Defendant Lee’s Motions. (Dkt. 1077, 1080, 1084).
The Court denied leave to proceed IFP. (Dkt. 1086). The Eleventh Circuit affirmed. (Dkts.
1089, 1091).

Defendant Lee again filed a Section 2255 Petition. (Dkt. 1117). The Court
dismissed the Petition. (Dkt. 1118).

The Court appointed counsel to represent Defendant Lee for the purpose of
a sentence reduction pursuant to Section 404 of the First Step Act of 2018.
Defendant Lee sought leave to proceed pro se, which the Court granted. (Dkt. 1140).

The United States Probation Office has filed an Amended First Step Memorandum
which indicates that Defendant Lee is partially eligible for relief under the First Step
Act of 2018. The Probation Office indicates that the only effect of the retroactive application —
of the Fair Sentencing Act of 2010 is to provide for a term of supervised release for Count 1,
and to reduce the term of supervised release on Count 15 to 8 years. The Probation Office
indicates that the imprisonment guideline range is unaffected due to the mandatory term
of life imprisonment for Count 1.

Statutory Provisions:

Original Statutory Provisions: Reduced Statutory Provisions
Cts. 1 and 15: 21 U.S.C. Sec. 841(b)(1)(A) Ct. 1: 21 U.S.C. Sec. 841(b)(1)(A)
Ct. 15: 21 U.S.C. Sec. 841(b)(1)(B)

Imprisonment: Ct. 1: Life imprisonment: Ct. 1: Life

Ct. 15: 20 years to Life Ct. 15: 10 years to Life
Supervised Release: Ct. 1: None Supervised Release: Ct. 1: atleast 10 years

Ct. 15: at least 10 years ‘Ct. 15: at least 8 years
Fine: Ct. 1: $8,000,000 Fine: Ct.1: $8,000,000

Ct. 15: $8,000,000 Ct. 15: $4,000,000

Enhanced Penalties apply pursuant to Sec. 851: —- Yes.
Guideline Provisions:

Last Applied Guideline: Amended Guideline:

Total Offense Level: 43 Total Offense Level: 42

Criminal History Category: Ill Criminal History Category: Ill

Imprisonment Range: Life Imprisonment Range: Life

Supervised Release Range: Ct. 1: None Supervised Release Range: Ct. 1: 10 years
Ct. 15: 10 years Ct. 15: 8 years

Fine Range: $25,000 to $16,000,000 Fine Range: $25,000 to $12,000,000

(incorporating Amendments 706, 750, 782).
Career Offender provisions of USSG Sec. 4B1.1 Apply: No.

(Dkt. 1147, p. 2).

2. Discussion

A. Eligibility

Defendant Lee argues that Defendant Lee’s current sentence of mandatory
life imprisonment exceeds the mandatory minimum penalty authorized by
Fair Sentencing Act, which was made retroactive by the First Step Act. Defendant
Lee further argues that Defendant Lee has made significant efforts toward post-conviction
rehabilitation.

In the Reply, Defendant Lee argues that the only reason that Defendant
Lee received a mandatory life sentence on both Counts was because the Indictment
charged a conspiracy to distribute more than 50 grams of crack. Because the Fair
Sentencing Act retroactively changed the law to require that a defendant be charged with
distributing more than 280 grams or more of crack in order to trigger the mandatory
life recidivist provision of 21 U.S.C. Sec. 841(b)(1)(A), Defendant Lee argues that he is
now eligible for relief under the Fair Sentencing Act.
The Government asserts that Defendant Lee is not eligible for a reduction
of sentence as to Count 1 because the statutory penalty of Defendant Lee’s
conspiracy is unaffected by the First Step Act. The Government argues that Count 1
involved over 3,800 grams of crack cocaine, which exceeds the 280-gram threshold
required to trigger penalties under 21 U.S. Sec. 841(b)(1)(A). (Dkt. 1148), p. 4).

The Government also asserts that Section 404 of the First Step Act of 2018
modifies the penalty provision applicable to Defendant Lee’s conviction as to
Count 15 only, lowering the statutory penalty provision from 20 years to life, 2 U.S.C. Sec.
(b)(1)(A) to 10 years to life, 21 U.S.C. Sec. 841(b)(1)(B) . The Government opposes a
. feduction of the sentence imposed as to Count 15 in light of the extensive nature of

Defendant Lee’s crack cocaine conspiracy and prison disciplinary record.

Application of the First Step Act of 2018 includes the determination of eligibility, and
then the determination of whether the Court will exercise its discretion to reduce a defendant's
sentence, and the manner in which that discretion applies to the particular defendant. See
United States v. Boulding, 379 F.Supp.3d 646 (W.D. Mich. 2019); United States v. Norman,
398 F.Supp.3d 191 (W.D. Mich. 7/23/2019). Opinions differ as to how eligibility is determined.
Some courts determine eligibility based on the offense of conviction and then evaluate drug
quantity, career offender status under the U.S.S.G., changes in the guideline ranges, and post-
sentencing conduct in determining whether to exercise the discretion to reduce or modify a
defendant’s sentence. See United States v. Norman, 398 F.Supp.3d 191. 197 (W.D. Mich.
7/23/2019); United States v. Pierre, 2019 WL 1495123 (D.R.I. 4/5/2019)(sentencing court
should look to whether offense of conviction was modified by Fair Sentencing Act of 2010 and
should refrain from delving into the record); United States v. Dodd, 2019 WL 1529516 (S.D.
lowa 4/9/2019)(First Step Act applies to offenses not conduct); United States v. Davis, 2019
WL 1054554 (W.D. N.Y. 3/6/2019).

Defendant Lee cites United States v. Wirsing, 2019 WL 6139017 (4" Cir. 11/20/2019)
in support of the “indictment controls” theory.

The Government disagrees with the determination of eligibility based on the offense

of conviction only. The Government argues that the “indictment controls theory misreads
the statute and is demonstrably inconsistent with Congress's intent.” United States v.
Blocker, 2019 WL 2051957, *3, (N.D. Fla. April 25, 2019). However, the Government
recognizes that other courts have concluded that the determination of whether the

Fair Sentencing Act modified the statutory penalties should be made based on the threshold
quantity charged and not the quantity established by the record. (Dkt. 1148, pp.9, 13).

After consideration, the Court finds that the “indictment controls” manner of
determining eligibility has become the majority view, and the view that actual conduct
controls is in the minority. See, e.g., United States v. White, 2019 WL 3228335 (S.D.
Texas 7/17/2019)(collecting cases). Therefore, in determining eligibility, the Court
will look to the offense charged in the Indictment.

Count 1 alleges a conspiracy to possess with intent to distribute and to distribute
quantities of mixture or substance containing cocaine base, a Schedule II controlled
substance, in violation of 21 U.S.C. Sec. 841(a)(1), all in violation of 21 U.S.C. Sec. 846.
(Dkt. 879-3, pp. 1-2).

The Court notes that, at the time of Defendant Lee’s conviction, controlling
law held “that the weight or quantity of a controlled substance is not an element of
the offense that must be included in a Sec. 841 (a)(1) indictment.” United States v.
Perez, 960 F.2d 1569, 1574 (11" Cir. 1992)(citing United States v. Williams, 876
F.2d 1521, 1524-25 (11" Cir. 1989)). The Supreme Court later decided Apprendi v.
New Jersey, 120 S.Ct. 2348 (2000)(endorsing the rule in Jones v. United States,
926 U.S. 227 (1999)(any fact (other than prior conviction) that increases maximum
penalty for crime must be charged in the indictment, submitted to a jury, and proven
beyond reasonable doubt.)).

in the Government's Information and Notice of Prior Convictions (Dkt. 879-30),

the Government states:

2. The government hereby gives notice that the penalty provision of

841(b)(1)(A)(iii) is applicable to Count 1 of the indictment as it pertains to

the defendant, that is, that the offense involved 50 grams or more of a mixture
_ and substance containing cocaine base.
(Dkt. 879-30, p. 1).

The Eleventh Circuit has held that where drug quantity is not charged in the indictment
nor proven to the jury, the defendant had to be sentenced without reference to drug
quantity. United States v. Rogers, 228 F.3d 1318, 1327 (11 Cir. 2000)(vacating sentence
and remanding). Rogers was abrogated by United States v. Sanchez, 269 F.3d 1250 (11"
Cir. 2001)(indictment did not allege drug quantity but no prejudice since defendants were
‘sentenced below maximum; there is constitutional error in a defendant’s sentencing procedures
when drug quantity increases a defendant’s sentence beyond the prescribed statutory maximum

under Sec. 841(b)(1)(C), unless it was submitted to a jury and proven beyond a reasonable
doubt).

- The Government argues that constitutional concerns in Apprendi are beyond the

scope of First Step cases.

The Court notes that other courts have applied the Apprendi rule in First Step
Act re-sentencings. See, e.g., United States v. Stone, 2019 WL 2475750 (N.D. Ohio, Eastern
Div.., 6/13/2019)(citing cases).

In this case, the jury did not determine a drug quantity as to Count 1; Defendant
Lee was sentenced based on the findings of the sentencing judge as to drug quantity,
and Defendant Lee’s sentence was enhanced for two prior felony convictions. As to Count
|, the Court will adopt the lowest drug quantity category when considering Defendant Lee’s
new sentence under the First Step Act. Offenses involving less than 28 grams of crack
cocaine are subject to a statutory sentencing range of up to 20 years, with an enhancement
of up to 30 years for defendants with a prior felony conviction: At the time of sentencing,
Defendant Lee had a prior felony drug conviction. Therefore, Defendant Lee statutory
maximum for the lower quantities applicable under Apprendi is 30 years, or 360 months,

followed by a term of supervised release of 6 years, concurrent.

Count 15 alleges possession with intent to distribute 50 grams or more of crack cocaine.
The Government agrees that Section 404 lowered the statutory penaity range to 10 years to
life Imprisonment, and at least an 8-year term of supervised release. The Government

opposes any sentence reduction as to Count 15.
The Court notes that according to the Amended Guideline Range for a total offense
level of 42, Criminal History Category III, the advisory range is 360 months to life.
After considering the reduced penalty range, the amended guideline range, Defendant Lee’s
post-conviction progress, Defendant Lee’s disciplinary history, and the Section 3553(a) factors,
the Court grants Defendant Lee’s Motion for Sentence Reduction as to Count 15. Defendant
Lee’s sentence on Count 15 is reduced to 360 months, to be followed by aterm of supervised

release of 8 years, concurrent. Accordingly, it is

ORDERED that pro se Defendant Jeffrey Eugene Lee’s Motion for Sentence Reduction
is granted; the term of imprisonment as to Count 1 is reduced from life imprisonment to
360 months or time served, whichever is greater, the term of supervised release is reduced from
10 years to 6 years, concurrent; the term of imprisonment as to Count 15 is reduced from life
imprisonment to 360 months or time served, whichever, is greater; the term of supervised
release is reduced from 10 years to 8 years, concurrent. All other terms and conditions

of the prior judgment are incorporated by reference and remain unchanged.

DONE and ORDERED in Chambers in Tampa, Florida on this G
day of December, 2019.

   

 

a Za
fie
Sas

a ey gic

    

Ror United States District Judge

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Jeffrey Eugene Lee

42287-019

Federal Correctional Complex USP-2
P.O. Box 1034

Coleman, FL 33521
